 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   LANCE R. MARTIN,                                     Case No.: 17-CV-916-JLS (WVG)
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANTS’
13   v.                                                   UNOPPOSED MOTIONS TO
                                                          DISMISS
14   R. PATEL, et al.,
15                                    Defendants.
                                                          (ECF Nos. 69, 70, 71)
16
17         Presently before the Court is Defendant J. Cunningham’s, Defendant A. Malcolm’s
18   and Defendant R. Patel’s respective Motions to Dismiss (ECF Nos. 69, 70, 71). No
19   oppositions to the Motions have been filed.
20         Under the Southern District’s local rules, “[i]f an opposing party fails to file [an
21   opposition] . . . that failure may constitute a consent to the granting of a motion or other
22   request for ruling by the court.” Civ. L. R. 7.1(f)(3)(c). “Failure to follow a district court’s
23   local rules is a proper ground for dismissal.” Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
24   1995) (affirming dismissal for failure to file timely opposition papers where plaintiff had
25   notice of the motion and ample time to respond). Here, Plaintiff had notice of Defendants’
26   Motions but failed to file an opposition to any of them. The Court therefore GRANTS
27   Defendants’ Motions (ECF Nos. 69, 70, 71) and DISMISSES WITHOUT PREJUDICE
28   Plaintiff’s Complaint. Plaintiff may file an amended complaint, if any, within thirty (30)

                                                      1
                                                                                  17-CV-916-JLS (WVG)
 1   days from the date this Order is electronically docketed. Failure to file within the time
 2   allotted may result in the dismissal of this action in its entirety.
 3         IT IS SO ORDERED.
 4   Dated: March 28, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                            17-CV-916-JLS (WVG)
